Citation Nr: 0514867	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a left leg injury.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a disability rating in excess of 
30 percent for migraine headaches.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant served on active duty from August 1971 to March 
1972.  He also had reserve service, with periods of active 
duty for training, the specific dates of which have not been 
verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision the RO denied the appellant's 
request to reopen a previously denied claim for service 
connection for the residuals of a left leg injury.  The RO 
also denied service connection for a low back disorder and 
hypertension, and denied entitlement to a disability rating 
in excess of 10 percent for migraine headaches.  The 
appellant perfected an appeal of that decision.

In a February 2002 rating decision the RO increased the 
rating for migraine headaches from 10 to 30 percent.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the appellant's appeal of the assigned rating for 
his migraine headaches continues.

In January 2005 the appellant testified at a personal hearing 
which was chaired by the undersigned.  A transcript of that 
hearing is of record.  During that hearing he withdrew his 
appeal of the denial of service connection for carpal tunnel 
syndrome in the left and right wrists, and that issue is no 
longer within the Board's jurisdiction.  

The issues of entitlement to service connection for a low 
back disorder and hypertension and a total rating based on 
unemployability are addressed in the remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claims and fulfilled any duty to assist 
him in developing that evidence. 

2.  The Board denied entitlement to service connection for 
the residuals of a left leg injury in October 1992.  The 
appellant was notified of that decision and did not appeal.

3.  The evidence received subsequent to the October 1992 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
in-service injury to the left leg resulted in any chronic 
residuals, and it need not be considered in order to fairly 
decide the merits of the appellant's claim.

4.  The appellant's migraines are manifested by severe, 
prostrating attacks several times per week, severely 
impairing his ability to pursue employment or education.




CONCLUSIONS OF LAW

1.  The October 1992 Board decision denying entitlement to 
service connection for the residuals of a left leg injury 
became final, new and material evidence has not been 
received, and the claim is not reopened.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1100 (1992); 38 C.F.R. § 3.156 (1996).

2.  The criteria for a 50 percent disability rating for 
migraines are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
left intact, however, the requirement that a claimant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist him in developing evidence in support of his 
request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  If VA 
determines that new and material evidence has been submitted 
and reopens the previously denied claim, VA is obligated to 
fully assist him in obtaining any evidence that may be 
relevant to the claim.  38 C.F.R. § 3.159(b) and (c) (2004); 
see also Paralyzed Veterans of America, et. al., 345 F.3d 
at 1342.
Duty to Notify

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the claimant of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the notice to 
the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  
An error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, No. 02-1077, slip op. at 15 (U.S. Vet. App. April 
15, 2005).

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The RO 
could not have complied with the timing requirement, as the 
statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirements of the notice.  The Court 
found, however, that in such cases the claimant would still 
be entitled to a section 5103(a) notice and proper assistance 
in developing the claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the appellant of the information and evidence 
needed to substantiate his claims in March 2003 and May 2004 
by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claims for 
service connection, including the definition of new and 
material evidence, and a higher rating.  The RO also informed 
him of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claims, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claims.

The appellant was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claims, and the requirement 
to submit medical evidence that established entitlement to 
service connection and a higher rating.  In these documents 
the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence he identified that the RO was unable to 
obtain.  The Board finds that in all of these documents the 
RO informed the appellant of the evidence he was responsible 
for submitting, and what evidence VA would obtain in order to 
substantiate his claims.  Quartuccio, 16 Vet. App. at 187.

Although the March 2003 and May 2004 notices were sent 
following the August 1999 decision, the appellant has had 
more than two years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the March 2003 notice the RO obtained 
additional evidence, and based on that additional evidence 
the RO re-adjudicated the substantive merits of the 
appellant's claims in March and May 2004 supplemental 
statements of the case.  In re-adjudicating the claims the RO 
considered all the evidence of record and applied the 
appropriate standard of proof.  In resolving his appeal the 
Board will also consider all the evidence now of record, and 
apply the same standard of proof.  For these reasons the 
Board finds that the appellant has not been prejudiced by 
having been notified of the evidence needed to substantiate 
his claim following the RO's August 1999 decision, in that 
delay in issuing the notice did not affect the essential 
fairness of the adjudication.  The Board further finds that 
VA has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claims.  
Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

As will be shown below, the Board has determined that new and 
material evidence has not been received to reopen the claim 
for service connection for the residuals of a left leg 
injury.  Because the appellant's request to reopen was 
received prior to August 2001, VA has not duty, therefore, to 
assist him in developing evidence in support of that claim.

Regarding the claim for an increased rating for migraine 
headaches, the RO has obtained his VA treatment records and 
provided him VA examinations in June 1998, January 1999, and 
March 2003.  The appellant and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The appellant has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2004).
New and Material Evidence
Relevant Laws and Regulations

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1992).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1996).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  Because the 
appellant's claim was initiated prior to August 2001, his 
claim will be adjudicated by applying the law previously in 
effect.
Analysis

The service records show that while on active duty for 
training in August 1980, the appellant felt a sharp pain in 
his left thigh after a four-mile march and then playing 
baseball.  The injury was determined to have occurred in the 
line of duty.  Examination a week after the claimed injury 
revealed no abnormality other than pain to palpation, and his 
symptoms were diagnosed as a muscle strain.  He was given a 
temporary limited profile, to expire in 30 days.  Examination 
again in October 1980 and November 1980 showed no abnormality 
other than tenderness.

The service records also show that from 1981 to 1985 a number 
of administrative procedures were conducted regarding the 
appellant's Reserve status and his entitlement to Reserve 
pay, his obligation to attend monthly drills, medical 
treatment, and disability retirement from the Army Reserve 
for the injury that occurred in August 1980.  He was the 
subject of a number of Medical Evaluation Boards, 
adjudications by the Physical Evaluation Board, appeals, 
hearings, Congressional inquiries, and a request for 
correction of his military records in his efforts to 
establish entitlement to separation from the Army Reserve due 
to disability.

When examined in January 1981 the examiner found no objective 
evidence of disability in the left thigh, and an X-ray study 
was negative.  The examiner then determined that there were 
no findings to support the appellant's complaint of pain in 
the muscle of the left thigh, and he was found fit for duty.  
In April 1981 he again complained of weakness and pain in the 
left thigh that increased with activity.  On examination he 
walked with a normal gait, and there was no evidence of 
atrophy, swelling, or tenderness to palpation.  The 
physician's impression was muscle strain of the rectus 
femoris and vastus intermedius.  A bone scan revealed no 
abnormalities in the left thigh.  He was returned to duty 
status, with limitations.

He was examined again in July 1981, when examination revealed 
no abnormalities other than pain on deep palpation over the 
femur.  X-rays were again negative, and a bone scan revealed 
normal soft tissues and bone uptake.  The examiner assessed 
the complaints as a probable strain of the vastus 
intermedius, but found that, in the absence of any objective 
findings, the appellant was fit for duty without any 
restrictions.

The appellant submitted the report of a private evaluation in 
August 1981, during which he reported having felt a "pop" 
in the left thigh after running and then playing baseball in 
August 1980.  He reported having pain in the same area since 
then.  Examination revealed tenderness over the proximal 
third of the rectus femoris, which the physician assessed as 
a tear of the rectus femoris muscle.  The physician did not 
describe any objective evidence of a muscle tear in the left 
thigh.

According to his service department records, in May 1983 the 
appellant reported having incurred a torn muscle in 1980, and 
denied having received any treatment for the injury.  He 
complained of pain in the left thigh with increased activity.  
The physician's impression was chronic inflammation of muscle 
due to a muscle laceration three years earlier.  The 
physician stated that disability of the left thigh was 
limited but permanent, and that the appellant would be 
limited from performing vigorous physical activity.  The 
physician indicated that the appellant was unfit for 
retention in the Army Reserve.

In August 1983 the appellant was referred to Walter Reed Army 
Medical Center for evaluation by a Medical Evaluation Board.  
At that time the evaluating physician noted that the 
appellant had not performed his Reserve training duties since 
August 1980.  The appellant complained of progressive, 
paroxysmal pain in the left anterior thigh that was 
aggravated by extended walking.  His physical examination was 
all within normal limits, but he reported tenderness over the 
left proximal anterior thigh.  There was no evidence of 
atrophy, in comparison to the right thigh; no masses; no 
neurovascular deficit; and strength in the left leg was 
normal.  An X-ray study showed no evidence of fracture, 
deformity, soft tissue swelling, or mass.  The evaluating 
physician found that the appellant's complaint of pain in the 
left thigh prevented him from performing the duties of his 
military occupational specialty.  The physician also found 
that there was no objective evidence of a deficit in the leg, 
that the appellant had been unable to maintain his civilian 
or military employment, and that, given the length of time 
since the injury, it was quite doubtful that he would be able 
to return to gainful employment with the Army Reserve.  The 
evaluation resulted in a diagnosis of left anterior thigh 
pain of undetermined etiology; no objective physical deficits 
found.  The physician determined that the appellant was not 
fit for retention, and recommended that his case be forwarded 
to the Physical Evaluation Board for disposition.

In a January 1984 adjudication the Physical Evaluation Board 
determined that the appellant was unfit for service due to a 
tear in the left rectus femoris, manifested by anterior thigh 
pain.  He was then separated from the Army Reserve with 
severance pay.

The appellant initially claimed entitlement to VA 
compensation benefits for the injury to the left thigh in 
November 1982.  He underwent a VA medical examination in 
December 1982, during which he complained of pain and giving 
way of the left thigh.  He denied having received any 
treatment for his complaints.  Examination revealed no 
abnormality other than tenderness to light pressure in the 
proximal anterior 1/3 of the thigh and voluntary limited 
motion of the left hip.  X-ray studies of the left knee and 
the left thigh were negative.  In lieu of a diagnosis the 
examiner found that there was no orthopedic condition found 
in the left hip, the left thigh, or the left knee.

The appellant presented an August 1981 private medical report 
indicating that he was unable to do any prolonged standing or 
walk more than 1/4 mile.  The physician providing the report 
did not, however, describe any disability to support that 
limitation.

On VA medical examination in April 1987, the appellant again 
complained of pain in the anterior thigh.  Examination of the 
left thigh was normal, without limitation of function.  In 
lieu of a diagnosis the examiner again determined that no 
orthopedic condition was found.  When being evaluated by a VA 
neurologist the appellant complained of intermittent pain and 
weakness in the left leg since the injury in 1980, and stated 
that he had been trying to get compensation for the injury 
since then.  The neurology examination of the left lower 
extremity was negative.

The RO provided the appellant an additional VA orthopedic 
examination in February 1991.  On examination the left hip, 
thigh, and knee were again found to be normal; and palpation 
of the rectus femoris revealed no tenderness, swelling, 
muscle tear, or reduced strength.  As a diagnosis the 
examiner found that any injury to the rectus femoris muscle 
had healed, with no evidence of disability in the left leg.

Based on the evidence shown above, in the October 1992 
decision the Board denied entitlement to service connection 
for the residuals of a left leg injury.  The Board found that 
any injury to the left thigh muscle had resolved, and that 
the appellant no longer had a left thigh disability.  The 
appellant was notified of that decision and did not appeal, 
and the October 1992 decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1992).

The evidence that has been added to the claims file since the 
October 1992 Board decision includes records of medical 
treatment since 1992, and testimony from the appellant's 
January 2005 hearing.  The medical records show that, 
beginning in at least 1994, the appellant has received 
treatment for degenerative disc disease of the lumbosacral 
spine, with spinal stenosis and radiculopathy into both lower 
extremities.  The appellant's complaints of pain in the left 
thigh have been attributed to the lumbosacral degenerative 
disc disease with severe sciatica.  Although new, that 
evidence is not material because it does not bear directly 
and substantially on the issue on appeal, that being whether 
any currently diagnosed disability in the left thigh is 
related to the muscle injury that the appellant incurred in 
August 1980.

A VA medical examination in February 1998 revealed no 
evidence of muscle atrophy in either thigh, although the 
appellant complained of tenderness in the left anterior 
thigh.  There was no evidence of swelling, warmth, color 
change, or muscle or soft tissue deficit.  Muscle strength 
testing revealed give-away weakness throughout the lower 
extremities.  The examiner referenced a March 1994 bone scan 
that revealed degenerative changes in the lumbar spine and 
both knees, but there was no evidence of any abnormality in 
the left thigh.  An X-ray study of the left femur in January 
1994 was normal.  The examiner determined that there was no 
condition involving the left thigh at that time.

The report of the February 1998 VA examination is not new, in 
that it is cumulative and redundant of the evidence of record 
in October 1992.  The evidence then showed that the appellant 
continued to complain of pain and weakness in the left thigh, 
but that multiple examinations had failed to reveal any 
objective evidence of disability in the thigh.  Because the 
examination again failed to reveal any objective evidence of 
disability, it is cumulative and redundant of the evidence 
previously of record.  Because the evidence is not new, the 
Board need not consider whether it is material.  See Vargas 
Gonzalez v. West, 12 Vet. App. 321, 327 (1999) (if the Board 
finds that newly presented evidence is cumulative of evidence 
previously considered, the analysis should end there).

During a March 2000 hearing before the RO's Decision Review 
Officer, the appellant testified that he continued to 
experience pain, weakness, and giving way of the left thigh.  
That evidence is also cumulative and redundant of the 
evidence previously of record, which included his multiple 
statement to medical care providers regarding the symptoms in 
his left thigh.

A magnetic resonance image (MRI) of the left thigh in March 
2001 revealed an intramuscular lipoma, which was surgically 
removed in July 2001.  The treatment records do not discuss 
the etiology of the lipoma.  This evidence is new, in that 
the evidence of record in October 1992 did not document any 
objective evidence of pathology in the left thigh.  The 
evidence is not material, however, because it does not 
indicate that the lipoma is in any way related to the in-
service injury.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993) (records of treatment and a diagnosis many years after 
service, which do not document any nexus to service, are not 
new and material).  

Service connection was denied in October 1992 because the 
evidence did not show that any injury to the muscles of the 
left thigh resulted in any chronic residuals.  The available 
medical evidence does not indicate that the lipoma is a 
residual of that in-service injury.  Because the medical 
evidence does not show an etiological relationship between 
the lipoma and the in-service muscle strain, it does not bear 
directly and substantially on the issue under consideration 
and need not be considered in order to fairly decide the 
merits of the appellant's claim.

At his January 2005 hearing before the undersigned, the 
appellant asserted that the lipoma that was removed from his 
left thigh in 2001 was caused by the injury he incurred in 
August 1980.  He contended that the lipoma had been present 
since the injury occurred, but that medical testing had 
failed to reveal its presence.

Although new, the appellant's statements are not material 
because they are not probative of whether the lipoma found in 
2001 is related to the in-service injury.  As a lay person 
the appellant is not competent to provide evidence of a 
medical diagnosis or the etiology of a medical disorder.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not probative, therefore, of an etiological 
relationship between the lipoma and the August 1980 injury, 
or of the lipoma having been present while he was still on 
active duty for training.  He underwent numerous examinations 
and diagnostic tests in conjunction with treatment and the 
Medical Evaluation Board, none of which revealed any 
objective evidence of pathology in the left thigh.  Because 
his statements are not probative, they cannot be material to 
the issue being considered.

In summary, some of the evidence received following the 
October 1992 decision is new.  None of the evidence is 
material, however, because it does not bear directly and 
substantially on the issue under consideration, that being 
whether the in-service injury resulted in any chronic 
residuals.  The Board finds, therefore, that evidence that is 
both new and material has not been received, and the claim of 
entitlement to service connection for the residuals of a left 
leg injury is not reopened.


Increased Rating for Migraine Headaches
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Under the rating schedule, a 30 percent rating for migraines 
is warranted when there are characteristic prostrating 
attacks, occurring on an average of once a month over the 
last several months.  The criteria for a 50 percent rating, 
the only higher rating under the schedule, are very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Analysis

VA outpatient treatment records dated in 1999 to 2002 include 
notes of treatment for headaches.  In 1999, the appellant 
reported having had migraine headaches two to four times per 
month for the previous ten years.

On VA examination in March 2003, the appellant reported that 
his headache problem was not controlled.  He stated that he 
presently had headaches all the time, day and night.  He 
related that the headaches were not relieved by medication, 
and that they affected his functioning.  He stated that he 
was not employed, but was enrolled in college, and that the 
headaches affected his ability to concentrate, read, and 
perform his course work.  The examiner found that the 
appellant's headaches were severe and affected his 
functioning, preventing him from performing his daily 
activities, including studying.

In his January 2005 hearing, the appellant reported that he 
was having migraines more than three times per week.  He 
indicated that his headaches usually kept him in bed three or 
four days per week, sometimes more.  He stated that he had 
dropped from a full-time course schedule to a part-time 
course schedule because of his impairment due to headaches.  
He also stated that he stayed in a darkened room when having 
a headache, and that he sometimes left home long enough to 
attend his courses, and then returned to bed.

The 2003 examination report and the 2005 hearing testimony 
describe severe headaches occurring more frequently than once 
per month.  The headaches impair the appellant in his efforts 
to complete educational courses, and the history indicates 
that the impairment is severe.  The level of impairment 
produced by the headaches is consistent with severe economic 
inadaptability.  The Board finds, therefore, that the 
criteria for a 50 percent rating are met, and an increase to 
a 50 percent rating is granted.



ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for the residuals of a left leg injury is denied.

Entitlement to a 50 percent disability rating for migraines 
is granted, subject to the laws and regulations controlling 
the disbursement of monetary benefits.


REMAND

The appellant's claims for service connection for 
hypertension and for a low back disorder are both affected by 
whether each disorder can be said to have been incurred 
during a period of active duty for training.  The first 
record of a medical finding that the appellant had 
hypertension was based on treatment he received at Walter 
Reed Army Medical Center in October and November 2003.  The 
appellant's low back disorder was diagnosed in December 2003.  
Records in the claims file reflect that the appellant had a 
period of 76 days of active duty for training in 2003, but 
the records do not state the specific dates of those 76 days.  
In order to determine whether either condition was incurred 
during a period of active duty, it is necessary to obtain 
verification of the specific dates of any active duty for 
training, as opposed to inactive duty for training, in 1983.  

The appellant has claimed entitlement to a total rating based 
on individual unemployability, which the RO has not yet 
adjudicated.  In Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit held that once an appellant submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability.  

The appellant has appealed the disability rating assigned for 
migraine headaches, and is deemed to be seeking the highest 
rating possible.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(the claimant is generally presumed to be seeking the maximum 
benefit allowed by law).  He has also asserted that he is 
unemployable due to his service-connected disabilities.  The 
Board finds, therefore, that his appeal of the assigned 
rating incorporates the issue of entitlement to a total 
rating based on individual unemployability.  Roberson, 251 
F.3d at 1384.  The issue of entitlement to a total rating 
based on unemployability due to service-connected disability 
is inextricably intertwined with the issues of entitlement to 
service connection for hypertension and a low back disorder.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  This issue is, 
therefore, also being remanded.

Accordingly, these issues are remanded for the following:

1.  The AMC should contact the 
appellant's service department, reserve 
unit, or other appropriate sources for a 
review of records and certification of 
the exact dates of any active duty for 
training, as opposed to inactive duty for 
training, for medical observation that 
the appellant served in 1983.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for 
hypertension or a low back disorder since 
August 1980.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If the development indicates 
that the appellant is incapable of 
substantially gainful employment due to 
his service-connected disability, but the 
percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, the RO should 
refer the case to the Director of the 
Compensation and Pension Service for 
consideration of an extra-schedular 
rating.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


